Agreement No. Agency Agreement Shaanxi Baishui Dukang Brand Management Co., Ltd. AGENCY AGREEMENT Party A: Shaanxi Baishui Dukang Brand Management Co., Ltd. Party B: Ms. Xue,Aixian ID card No.: 612101195412020826 In view of that Party B agrees to renewal the nationwide franchise buyout of the products of Party A — “Baishui Dukang · Refined Liquor” which has already circulated in the market, Party A and B have reached an agreement through friendly consultation to conclude the following contract: 1. Party B buy out the nationwide franchise of the products of Party A — “Baishui Dukang · Refined Liquor” which has already circulated in the market. 2. The term of the buyout is from October. 1, 2009 to March 31, 2010. When the agreement terminates and Party B is willing to renewal it, Party B owns the rights to first renew the agreement. 3. The fee for the buyout is for RMB 700,000 (RMB seven hundred thousand yuan), 50% of the fee shall be paid before Nov. 30, the remaining 50% of it shall be paid before March 15, otherwise there shall be an overdue fine for 5‰ per day. 4. During the period of the buyout, Party A shall guarantee the requirements of Party B for products and ensure that the product quality should meet the national quality standards. 5. During the period of the buyout, Party B shall in charge of the product sales network of Party A, and Party A can not sell any of the buyout products. 6. Party B assures of completing the sales target for RMB 5,000,000 during the period of the buyout, or each 10 percent decrease on the uncompleted sales target will result in 5 percent increase on the buyout fee. 7. The Agreement is in duplicate with the equal legal effect and each party holds one copy. Party A: Party B: Shaanxi Baishui Dukang Brand Management Co., Ltd. Ms. Xue, Aixian Date: Sept. 28, 2009 Date: Sept. 28, 2009
